Sawyer, J.
The Wayne County Prosecutor appeals from an order of the circuit court denying the prosecutor’s motion to quash a subpoena duces tecum. We affirm.
Plaintiff Laura L. Evina brought this action against the City of Detroit and several of its police officers following the death of her husband, Robert M. Evina, at the hands of the police. Appellant prosecutor is not a party to this case, but seeks to prevent plaintiff from gaining access to an investigation file compiled by his staff when he was contemplating bringing criminal charges against the various police officers for their involvement in Robert Evina’s death. After reviewing the contents *92of the prosecutor’s file in camera, the trial judge issued an opinion and order denying the motion to quash plaintiffs subpoena duces tecum for the file. The prosecutor appeals that determination by leave granted.
Plaintiff and her decedent were owners of a bar in Detroit named the "Body Shop Lounge” during the time in question. During the period from October 16, 1984, through March 17, 1986, many of the police officers of the Sixth Precinct in Detroit frequented the bar. Plaintiff alleges that several of the officers, who are named as defendants in this suit, demanded free services, refused to leave the bar at closing, took narcotics, and demanded sexual favors from the dancers at the bar.
According to the complaint, six officers handcuffed and then assaulted a patron at the Body Shop Lounge on May 1, 1985. The officers threatened Robert Evina that if he reported the assault to their superior officers, they would cite the bar for violations of Liquor Control Commission regulations. Despite the threat, Evina reported the incident, and an internal investigation was conducted by the Detroit Police Department. After Evina reported the assault at his bar, defendant police officers issued numerous lcc citations against the bar and allegedly otherwise harassed Evina.
On March 10, 1986, defendant Officer David Garcia entered the Body Shop Lounge and had numerous loud conversations with Evina about the police department’s attempt to shut down the bar. Plaintiff claims that at about 3:30 a.m., Garcia, Evina, and two bar employees stepped outside. Apparently, Garcia pretended to box with Evina and then began to fight with one of the employees. Plaintiff claims that when Evina attempted to *93calm the situation, Garcia shot and killed Evina with his service pistol.
The Wayne County Prosecutor’s Office conducted an investigation of Evina’s death and of plaintiff’s claim that members of the Sixth Precinct were attempting to close the Body Shop Lounge. Apparently, Nancy Alberts, an assistant prosecutor, conducted interviews, reviewed the homicide file of the Detroit Police Department, ordered polygraph tests to be administered, summarized the homicide file and interviews, and arrived at a conclusion on whether any officers should be prosecuted. No charges were issued against Officer Garcia or any other officers of the Sixth Precinct, and the file was closed in 1986.
Plaintiff thereafter instituted the instant action and issued a subpoena duces tecum to the keeper of the records at the Wayne County Prosecutor’s Office. The subpoena ordered the keeper of the records to produce the complete records of the investigation conducted by the prosecutor regarding David Garcia and the incident in which Evina was killed. The prosecutor moved to quash the subpoena or, in the alternative, to modify the subpoena by way of a protective order, claiming, among other things, that the file was protected by the work-product privilege. The trial court denied the motion, concluding that the work-product doctrine did not apply to nonparties. The court did, however, issue a protective order.
Appellant prosecutor first argues that the subpoena should have been quashed because it seeks to discover materials protected under the work-product doctrine. We disagree. The work-product doctrine in Michigan is contained in MCR 2.302(B) (3)(a) and provides as follows:
Subject to the provisions of subrule (B)(4), a *94party may obtain discovery of documents and tangible things otherwise discoverable under subrule (B)(1) and prepared in anticipation of litigation or for trial by or for another party or another party’s representative (including an attorney, consultant, surety, indemnitor, insurer, or agent) only on a showing that the party seeking discovery has substantial need of the materials in the preparation of the case and is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation. [Emphasis added.]
By its terms, the above court rule prohibits the discovery of materials compiled by a party or a party’s representative in anticipation of litigation absent a showing of substantial need for the materials and inability to obtain the materials through other means. The court rule does not apply the same restrictions to the work product of an attorney for a nonparty.
The prosecutor asks this Court to extend the work-product privilege beyond the strict scope of the words found in MCR 2.302(B)(3) by pointing to the equivalent federal rule, FR Civ P 26(b)(3), arguing that several federal cases interpreting the federal rule support the proposition that the work-product doctrine extends to nonparties. The prosecutor is correct that the Michigan rule is virtually identical to the federal rule and, therefore, that it is appropriate to look to federal cases interpreting the federal rule for guidance. See Powers v City of Troy, 28 Mich App 24; 184 NW2d 340 (1970). The flaw in the prosecutor’s argument, however, is that the federal cases relied on by the prosecutor do not *95stand for the proposition that the work-product doctrine under federal law has been extended to the attorneys of nonparties.
In re 0Murphy, 560 F2d 326 (CA 8, 1977), while concluding that the work-product doctrine does extend to documents prepared in anticipation of now-terminated litigation, nevertheless involved the government seeking the files of law firms representing two pharmaceutical companies in a case between the government and the pharmaceutical companies. Similarly, in In re Grand Jury Subpoena Dated November 8, 1979, 622 F2d 933 (CA 6, 1980), the court concluded that the work-product privilege applied to protect an attorney who represented a corporation from testifying before a grand jury in a case between the government and that corporation. In another case relied on by the prosecutor, United States v Leggett & Platt, Inc, 542 F2d 655 (CA 6, 1976), the court held that the work-product privilege was properly invoked by the government in an antitrust case brought by the government against a corporation when the corporation sought to discover materials prepared by the government in other closed antitrust cases. The common theme in all of these cases is that the work product sought to be discovered was that of attorneys representing a party to the action. None of these cases stand for the proposition that the work product of an attorney who represents a nonparty is protected from discovery.
Contrary to the prosecutor’s position, there have been a number of federal decisions interpreting the federal rule that have explicitly held that the work-product privilege does not extend to nonparties. The Ninth Circuit, in In re Subpoena Served on California Public Utilities Comm, 892 F2d 778, 781 (CA 9, 1989), held that materials prepared by *96attorneys for the California Public Utilities Commission were not protected under the work-product doctrine from discovery in a case between two private corporations:
On appeal, Westinghouse argues that [FR Civ P] 26(b)(3) does not protect materials prepared by cpuc attorneys from discovery in the present litigation, because the cpuc is not a party to the litigation between Edison and Westinghouse. We agree. Although some courts have extended the work product privilege outside the literal bounds of the rule, we conclude that the rule, on its face, limits its protection to one who is a party (or a party’s representative) to the litigation in which discovery is sought. See Gomez v City of Nashua, 126 FRD 432, 434 (D NH, 1989); FTC v Grolier, 462 US 19, 25; 103 S Ct 2209, 2213; 76 L Ed 2d 387 (1983) (dictum); Chaney v Slack, 99 FRD 531, 533 (SD Ga, 1983); Galambus v Consolidated Freightways Corp, 64 FRD 468, 473 (ND Ind, 1974). See also [Wright & Miller, Federal Practice and Procedure, § 2024, p 201-02] ("[Documents prepared for one who is not a party to the present suit are wholly unprotected even though the person may be a party to a closely related lawsuit in which he will be disadvantaged if he must disclose in the present suit.”). Because the cpuc is not a party to Edison’s suit against Westinghouse, it cannot invoke Rule 26(b)(3) against Westinghouse’s subpoena of the cpuc documents.
The cpuc argues that even though it is not a party to the Edison-Westinghouse litigation, the policy behind Rule 26(b)(3) requires that the materials in question be protected from discovery. It argues that disclosure here would defeat the key purpose of the rule, which is to safeguard the attorney-client relationship by enabling attorneys to record their thoughts and advice candidly and completely. But even if the cpuc correctly characterizes the policy of the rule, the language of the rule makes clear that only parties and their representatives may invoke its protection. We are not *97free to suspend the requirement. To the extent that disclosure causes hardship to the cpuc, it is free to seek a protective order under Rule 26(c). But Rule 26(b)(3) is inapplicable.
Similarly, a federal district court judge in Gomez v City of Nashua, 126 FRD 432, 434, n 1 (D NH, 1989), held that an assistant attorney general could not invoke the work-product privilege in an action under 42 USC 1983 in a case between a citizen who alleged that he was assaulted by the Nashua police and the City of Nashua. The same conclusion was reached by the court in Chaney v Slack, 99 FRD 531 (SD Ga, 1983), wherein the court held that the work-product doctrine did not apply to records kept by the board of education because the board was not a party to a suit brought by a student against a teacher employed by the board of education. Finally, the Supreme Court, in dicta, noted a similar requirement that the material be prepared by or for a party to the subsequent litigation in Federal Trade Comm v Grolier, Inc, 462 US 19, 25; 103 S Ct 2209; 76 L Ed 2d 387 (1983).
The prosecutor further argues that the policy reasons behind the work-product rule equally apply to the work product of attorneys of nonparties, citing Hickman v Taylor, 329 US 495; 67 S Ct 385; 91 L Ed 451 (1947). Hickman is the landmark case in this area, which has given rise to both the federal and state rules. However, Hickman itself involved the attorneys of a party to the litigation and, therefore, does not directly stand for the proposition that the work-product doctrine applies to nonparties. The prosecutor’s argument that the policy reasons expressed in Hickman equally apply to the circumstances of the case at bar was addressed in In re California Public Utilities Comm, *98supra. As the Ninth Circuit noted in that case, even if the policy argument is correct, the language of the rule nevertheless makes it clear that the doctrine applies only to parties and their representatives and the court is not free to suspend that requirement. This is equally true whether we discuss the federal rule or the Michigan rule. No matter how compelling the prosecutor’s policy argument might be, the fact remains that MCR 2.302(B)(3)(a), by its own terms, deals only with the work product of parties or their representatives.
In short, because the Supreme Court limited the application of MCR 2.302(B)(3)(a) to parties and representatives of parties, it is for the Supreme Court to determine whether the policy considerations behind the work-product rule warrant extension of the doctrine to nonparties and their representatives. However, until such time as the Supreme Court is persuaded that an extension is warranted and amends the court rule accordingly, we must apply the court rule as written. The nonambiguous language of the court rule clearly applies the work-product doctrine only to parties and their representatives.1
Turning to the arguments raised in the dissent, a discussion of those points are in order. Our dissenting colleague correctly notes that privilege is governed by the common law, except as modified by statute or court rule. MRE 501. Our colleague, however, then reaches the incorrect conclusion that because MCR 2.302(B)(3)(a) "neither addresses nor modifies the common-law work-product privilege enjoyed by nonparties, it has no effect on the privilege.” Post at 104. Our dissenting colleague would be correct if the common law recognized a *99work-product privilege for nonparties, but, as discussed above, it does not.2
The authorities relied upon by our dissenting colleague do not support his conclusion. Hickman, supra, involved parties to the litigation, not non-parties. Furthermore, while the policy considerations behind the Hickman decision, as discussed by both the Supreme Court and the Third Circuit, may also be applicable to nonparties, that does not establish that the work-product privilege has been extended to nonparties. Our dissenting colleague certainly points to nothing in the Supreme Court’s opinion in Hickman that suggests this. In fact, as noted above, the Supreme Court, in dicta, has indicated that the work-product privilege does not extend to nonparties. Grolier, supra.
The Michigan cases relied on by our dissenting colleague are similarly unpersuasive. Both J A Utley Co v Saginaw Circuit Judge, 372 Mich 367; 126 NW2d 696 (1964), and Powers, supra, involve the work product of parties’ attorneys, not nonparties. Similarly, our dissenting colleague’s reliance on the federal cases, United States v Davis, 636 F2d 1028 (CA 5, 1981), and Arney v George A Hormel & Co, 53 FRD 179 (D Minn, 1971), is misplaced. Davis involved Internal Revenue Service civil investigative summonses directed at attorneys representing the target of an ras investigation. Davis did not apply the work-product privilege to nonparties. Rather, it addressed the question of how imminent must the prospect of litigation have been for material to be work product prepared in anticipation of litigation. Davis, supra at 1040. This was also one of the issues addressed *100in Arney, supra, which again considered the work-product privilege with respect to a party to the litigation, not a nonparty.
Our dissenting colleague also looks to 8 Wright & Miller, Federal Practice & Procedure, Civil, § 2024, pp 197-198, 209, in support of the proposition that the work-product privilege extends to nonparties. Post at 110-111. However, the passages from Wright & Miller relied on in the dissent do not support our dissenting colleague’s thesis. The dissent’s first quotation from Wright & Miller, pp 197-198, post at 110, does not even deal with nonparties. Rather, it concerns the restriction that the work-product privilege applies only to materials prepared in anticipation of litigation and whether documents obtained before the commencement of litigation, on behalf of a party to the litigation, are protected under the privilege. This is the same question addressed in Davis, supra, and Arney, supra. It has nothing to do with the work-product privilege as it relates to nonparties. Regarding the dissent’s second quotation from Wright & Miller, p 209, that passage merely recognizes that a nonparty may have some privilege that is applicable, but does not expressly or implicitly maintain, or even "appear to recognize,” post at 110, that the work-product privilege extends to nonparties.
Our dissenting colleague states, "I disagree with the majority’s conclusion that MCR 2.302(B)(3)(a) abolishes [the work-product] privilege nonparties for materials prepared in anticipation of litigation.” Post at 110; see also post at 103, 104. We, however, reach no such conclusion. Our conclusion is not, as our dissenting colleague suggests, that MCR 2.302(B)(3)(a) abolishes the work-product privilege as applied to nonparties; rather, it is that the work-product privilege does not apply, and *101never has applied, to nonparties. Neither our dissenting colleague nor the prosecutor has managed to produce even a single case that holds that the work-product privilege extends to nonparties. As discussed above, there are a number of cases that hold that the privilege does not apply to nonparties. We cannot abolish a common-law rule that has never existed. We merely point out that there is no common-law rule extending the work-product privilege to nonparties.
Our dissenting colleague argues that the policy reasons behind applying the work-product privilege to parties also applies to nonparties. He specifically discusses the possibility of commencing a lawsuit against a nontarget defendant in order to discover the work product of the real, as yet unsued, target. See post at 108, 109-110. However, extending the work-product privilege to nonparties is not necessarily the appropriate remedy. In such a case, the party who engaged in those tactics could be prohibited from using the material in the subsequent litigation against the real target. If the nonparty is concerned about any disclosure, a protective order might be appropriate upon a showing that the nonparty is the real target of litigation and the party seeking discovery is abusing the discovery process to avoid the problems of the work-product rule in such subsequent litigation. However, there is no showing or argument that that is the case here. Accordingly, we need not address the issue in this case. Rather, we leave it for the appropriate case in the future, or for the Supreme Court in its rule-making role to consider whether an amendment to the court rules or rules of evidence is in order.3
*102Finally, the dissent indicates that the case should be remanded for consideration under the Freedom of Information Act. Post at 112. However, this issue was not raised by the parties. While the foia may well be applicable in this case, it would be inappropriate to direct the trial court to decide the matter on an issue not raised by the parties.
For the above reasons, we conclude that the work-product doctrine does not apply to nonparties and their representatives. Accordingly, the trial court correctly denied the prosecutor’s motion to quash the subpoena. The prosecutor is obligated to honor the subpoena, with the parties being, of course, bound by the trial court’s protective order.
Affirmed. Appellees may tax costs.
Brennan, J., concurred.

 A nonparty is, of course, entitled to seek a protective order under MCR 2.302(C).


 Actually, it is not entirely clear that our colleague in dissent actually believes that the common law recognizes such a privilege. Although he so asserts in a number of instances, part v of the dissent appears to suggest that we should modify the common law to broaden the work-product privilege to include nonparties. Post at 112.


 This is particularly appropriate because we are dealing with an area the Supreme Court has chosen to address by court rule, especially in light of our dissenting colleague’s observation that the work-*102product privilege may be inapplicable to government attorneys. Post at 102, n 1. Simply put, it would be inappropriate to discard over forty years of precedent, including that handed down by the United States Supreme Court, to adopt our dissenting colleague’s broad position in a case to which he is not even certain the rule would apply.